Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3-8 are objected to because of the following issues:
In claim 1, paragraph 6, the limitation of “the first gate electrode aligning with the first channel layer” should be amended to the following: -- the first gate electrode aligned with the first channel layer --.
In claim 1, the last paragraph, the limitation of “wherein the method further comprises defining a storage capacitance hole before” should be amended to the following: --defining a storage capacitance hole before--.
Claims 3-8 depend from claim 1, and thus, are also objected to for the same issues.

Allowable Subject Matter
Claims 1 and 3-8 are allowable.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: the first source hole and the first drain hole overlapping the first channel layer and extending through the third insulator layer, the second insulator layer and the first insulator layer; and the second source hole and the second drain hole overlapping the second channel layer and extending through the third insulator layer; and wherein the storage capacitance hole overlaps the storage capacitance layer and extends through the third insulator layer, the second insulator layer and the first insulator layer.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 





/ABUL KALAM/Primary Examiner, Art Unit 2829